Citation Nr: 0407208	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the assignment of a zero percent rating, 
effective November 17, 1961, for service-connected pulmonary 
tuberculosis was clear and unmistakable error (CUE).  

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of service-connected pulmonary 
tuberculosis with restrictive disease.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to an increased evaluation in excess of 30 
percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2003.  


FINDINGS OF FACT

1.  In a December 1950 rating decision the RO revised an 
August 1948 rating decision and assigned a zero percent 
rating, effective November 17, 1961, for service-connected 
pulmonary tuberculosis.  The RO notified the veteran of the 
December 1950 decision and he did not appeal; therefore, and 
the December 1950 decision is final.  

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the assignment of a zero percent 
rating, effective November 17, 1961, for service-connected 
pulmonary tuberculosis has not been presented.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO notified the 
appellant of the passage of the VCAA in the March 2003 
statement of the case.  It also provided the laws and 
regulations pertaining to claims of CUE, and it included a 
detailed explanation as to why he had no entitlement under 
the applicable laws and regulations based on the evidence of 
record at that time.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, he has been notified of his procedural and 
appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claim, and has been afforded 
the opportunity to present arguments in favor of his claim.  
38 U.S.C. § 5103 (West 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  In 
addition, because the appellant has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development could aid in substantiating the claim.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  The CAVC has also held that the VCAA has no 
application to claims of CUE in prior final rating decisions.  
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).

Factual Background

The veteran filed his original application for compensation 
in April 1946.  Two statements from private treating 
physicians show the veteran was diagnosed with moderately 
advanced, active pulmonary tuberculosis in March 1946.  He 
was admitted to a private hospital for treatment beginning in 
April 1946.  

In a May 1946 rating decision the RO granted service 
connection for active pulmonary tuberculosis.  In a second 
rating decision later that month the RO awarded a 100 
disability rating for moderately advanced, active pulmonary 
tuberculosis, effective December 1, 1945.  

A November 1946 summary shows the veteran was hospitalized 
from April 1946 to November 1946 for pulmonary tuberculosis.  
The treatment provided during that hospitalization included 
right intrapleural pneumothorax, right pneumolysis, right 
phrenic crush and pneumoperitoneum.  

In a December 1946 rating decision the RO confirmed and 
continued the 100 percent rating, effective December 1, 1945 
to March 31, 1946, under the 1933 Schedule, and effective 
April 1, 1946 under the 1945 Schedule.  

The veteran underwent a VA compensation examination in July 
1948.  The VA physician reported the history of the veteran's 
pulmonary tuberculosis and the post-service medical 
treatment.  He performed a physical examination.  X-ray 
examination of the chest revealed a partial pneumothorax on 
the right side with no evidence of recent active disease in 
the right lung.  The diagnosis was chronic pulmonary 
tuberculosis with a therapeutic pneumothorax on the right.  
The VA physician commented that the veteran's pulmonary 
disease was arrested and he was ready for rehabilitation at 
that time.  

In an August 1948 rating decision the RO amended the rating 
then in effect to reflect that the veteran's pulmonary 
tuberculosis was arrested as of July 23, 1948, and that he 
was receiving periodic pneumothorax refills.  The RO 
requested that a VA examination be performed in July 1949.  
The RO notified him of this decision by letter dated August 
23, 1948.  He did not appeal.  

The evidence includes a medical examination and treatment 
summary, which is dated in February 1949.  It includes a 
summary of the veteran's disease from active service to the 
July 1948 examination.  It also shows that a November 1948 
fluoroscopy showed a 30 percent collapse of the right lung.  
X-ray examination revealed a satisfactory collapse of the 
right lung.  There was no evidence of cavity.  The small 
dense area in the lower lobe was the only residue of the 
existing disease.  In January 1949 a sputum examination was 
negative for tubercle bacilli.  

The evidence includes VA tuberculosis reports, which are 
dated in July 1949, November 1949 and April 1950.  They all 
show a diagnosis of chronic pulmonary tuberculosis, which was 
arrested.  Each report shows the veteran was relatively 
asymptomatic and his general condition was satisfactory.  The 
VA physician noted that the veteran received pneumothorax 
refills at regular intervals.  Repeat x-ray examinations 
showed no change in the apparently arrested disease.  

The veteran underwent a VA compensation examination in 
November 1950, which included a special chest examination 
performed by a Board of three VA chest specialists.  It 
includes a summary of the veteran's disease and the treatment 
provided.  The physicians performed a physical examination.  
The physicians noted that a recent fluoroscopic examination 
showed no change in the appearance of his chest.  The 
diagnosis was moderately advanced pulmonary tuberculosis, 
arrested, with a therapeutic pneumothorax on the right.  The 
VA physicians commented noted that the veteran had been 
receiving pneumothorax treatments during the previous three 
years.  The physicians concluded that the veteran's pulmonary 
tuberculosis could now be considered arrested.  

In a December 1950 rating decision the RO revised the August 
1948 rating decision to reflect the following disability 
ratings: 100 percent from December 1, 1945 to November 16, 
1952; 50 percent from November 17, 1952 to November 16, 1956; 
30 percent from November 17, 1956 to November 16, 1961; and 
zero percent effective from November 17, 1961.  The RO 
notified the veteran of this decision by letter dated 
December 14, 1950.  He did not appeal.  

In a September 1952 rating decision the RO again listed the 
veteran's disability ratings for pulmonary tuberculosis as 
follows: 100 percent from December 1, 1945 to November 16, 
1952; 50 percent from November 17, 1952 to November 16, 1956; 
30 percent from November 17, 1956 to November 16, 1961; and 
zero percent effective from November 17, 1961.  The RO 
determined that the service-connected pulmonary tuberculosis 
was inactive beginning on November 16, 1950.  The RO notified 
the veteran of this decision by letter dated September 5, 
1952.  He did not appeal.  

The veteran is currently rated 30 percent disabled, effective 
November 12, 1996, for moderately advanced, arrested, 
pulmonary tuberculosis with restrictive disease.  

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
20022); 38 C.F.R. § 3.105(a) (2003).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2003).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The regulations in effect at that time provided a 100 percent 
rating for a period of two years following the date of arrest 
or inactivity of active tuberculosis.  Thereafter, a 50 
percent rating was assigned for four years, or in any event, 
to six years after the date of arrest.  Thereafter, a 30 
percent rating was assigned for five years, or to eleven 
years after the date of arrest.  A 20 percent rating was 
provided following moderately advanced lesions provided there 
was continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.; otherwise, a 0 percent rating was 
assigned.  

Public Law 90-493 repealed section 356 of title 38, United 
States Code, which had provided graduated ratings for 
inactive tuberculosis.  The repealed section, however, still 
applies to the case of any veteran who on August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.96(b).

Analysis

The veteran contends that the RO committed CUE in assigning a 
zero percent rating for his service-connected pulmonary 
tuberculosis.  He argues that his current residual impairment 
shown in the medical evidence was also present at the time 
the RO assigned a 0 percent rating.  He argues that he should 
have been reexamined prior to the effective date of the zero 
percent rating.  He argues that the medical evidence at that 
time revealed a cavity in his right lung, which prevented him 
from obtaining meaningful employment.  He testified that the 
assignment of a 0 percent evaluation in 1961 was clearly and 
unmistakably erroneous because his condition actually 
worsened rather than improved.  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the assignment of a zero percent rating, 
effective November 17, 1961, for service-connected pulmonary 
tuberculosis.  

The veteran's primary contention is that the RO committed CUE 
because VA failed to continue a compensable rating for his 
service-connected residuals beginning in November 1961.  

He does not argue that either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  They do not specifically state what 
error occurred and how the outcome would have been manifestly 
different had it not been made.  

The general allegation regarding CUE in the December 1950 and 
September 1952 rating decisions is invalid.  This is not a 
valid CUE claim because no specific contentions of how the 
law or facts in existence at the time of the prior rating 
decisions was misapplied have been presented in any of them.  

Nor has the appellant presented persuasive reasons as to how 
any alleged error, if true, would have resulted in a 
manifestly different outcome but for the alleged error.  See 
Eddy, supra.  

The laws and regulations in existence at the time of the 
original award of service connection and the subsequent 
graduated reduction in the disability evaluation were 
considered and properly applied based on the evidence of 
record at that time.  

The evidence shows that the veteran was diagnosed with 
moderately advanced, active pulmonary tuberculosis in March 
1946.  Shortly thereafter, the RO granted service connection 
and awarded a 100 disability rating for moderately advanced, 
active pulmonary tuberculosis, effective December 1, 1945 to 
March 31, 1946 under the 1933 Schedule, and effective April 
1, 1946 under the 1945 Schedule.  

In the August 1948 rating decision the RO amended the rating 
then in effect to reflect that the veteran's pulmonary 
tuberculosis was arrested as of July 23, 1948.  The decision 
was based on the medical findings of the July 1948 VA 
examination.  X-ray examination of the chest at that time 
revealed a partial pneumothorax on the right side with no 
evidence of recent active disease in the right lung.  In 
fact, the physician commented that the veteran's pulmonary 
disease was arrested and he was ready for rehabilitation at 
that time.  The RO notified him of this decision by letter 
dated August 23, 1948.  He did not appeal.  

The February 1949 medical treatment summary showed that a 
January 1949 sputum examination was negative for tubercle 
bacilli.  Subsequently, the July 1949, November 1949 and 
April 1950 VA tuberculosis reports all showed a diagnosis of 
chronic pulmonary tuberculosis, which was arrested.  Each 
report shows the veteran was relatively asymptomatic and his 
general condition was satisfactory.  The VA physician noted 
that the veteran received pneumothorax refills at regular 
intervals.  Repeat x-ray examinations showed no change in the 
apparently arrested disease.  

In the December 1950 rating decision, in accordance with the 
regulations extant at that time, the RO revised the August 
1948 rating decision to reflect the graduated reduction in 
the veteran's disability rating.  The RO assigned a 100 
percent from December 1, 1945 to November 16, 1952; a 50 
percent from November 17, 1952 to November 16, 1956; a 30 
percent from November 17, 1956 to November 16, 1961; and zero 
percent effective from November 17, 1961.  This decision was 
based on the undisputed medical evidence of record showing 
the veteran's pulmonary tuberculosis was inactive and he did 
not have chronic disabling residual symptoms.  

The VA compensation examination in November 1950 included a 
special chest examination performed by a Board of three VA 
chest specialists.  This included a summary of the veteran's 
disease and the treatment provided as well as a separate 
physical examination.  The veteran stated to the VA 
physicians that he had no complaints referable to his chest 
at that time.  He attended college full time and he stated he 
lost no time because of chest complaints.  Apart from absent 
or faint breath sounds over the right lung field, the 
physical examination was normal at that time.  The physicians 
noted that a recent fluoroscopic examination showed no change 
in the appearance of his chest.  The diagnosis was moderately 
advanced pulmonary tuberculosis, arrested, with a therapeutic 
pneumothorax on the right.  The physicians concluded that the 
veteran's pulmonary tuberculosis could now be considered 
arrested.  

The RO notified the veteran of this decision by letter dated 
December 14, 1950.  In that notification letter the RO 
specifically notified the veteran that he could submit 
evidence of chronic residuals to support entitlement to a 
compensable rating rather than the 0 percent rating scheduled 
to take effect of November 17, 1961.  He did not appeal that 
rating decision and it became final.  

In a September 1952 rating decision the RO again listed the 
veteran's disability ratings for pulmonary tuberculosis as 
follows: 100 percent from December 1, 1945 to November 16, 
1952; 50 percent from November 17, 1952 to November 16, 1956; 
30 percent from November 17, 1956 to November 16, 1961; and 
zero percent effective from November 17, 1961.  The RO 
determined that the service-connected pulmonary tuberculosis 
was inactive beginning on November 16, 1950.  The RO notified 
the veteran of this decision by letter dated September 5, 
1952.  He did not appeal.  

The veteran does not argue that the RO did not consider the 
correct facts as they were known at the time.  He also does 
not argue that the statutory or regulatory provisions extant 
at the time were incorrectly applied.  He argues that the 
medical evidence at that time revealed a cavity in his right 
lung, which prevented him from obtaining meaningful 
employment.  He argues that the medical evidence at that time 
showed that his condition actually worsened rather than 
improved rather than improved and this is the reason that the 
assignment of a 0 percent evaluation in 1961 was clearly and 
unmistakably erroneous.  

This is nothing more than asking the Board to reweigh the 
evidence in favor of a compensable evaluation rather than the 
assignment of a zero percent rating provided by the graduated 
Schedule.  He does not argue that the RO did not consider the 
medical findings of record at that time.  He does not argue 
how the RO misapplied the medical evidence submitted in 
support of the claim, or how the outcome would have been 
manifestly different.  Asking the Board simply to reweigh the 
evidence can never rise to the stringent definition of CUE 
under 38 C.F.R. § 3.105(a).  See Fugo, supra.  

In any event, the regulations extant at the time provided a 
100 percent rating for a period of two years following the 
date of arrest or inactivity of active tuberculosis.  
Thereafter, a 50 percent rating was assigned for four years, 
or in any event, to six years after the date of arrest.  
Thereafter, a 30 percent rating was assigned for five years, 
or to eleven years after the date of arrest.  A 20 percent 
rating was provided following moderately advanced lesions 
provided there was continued disability, emphysema, dyspnea 
on exertion, impairment of health, etc.; otherwise, a 0 
percent rating was assigned.  

The RO correctly applied this graduated Schedule based on the 
evidence.  The RO determined that the evidence did not 
support the claim for a compensable rating, effective, 
November 17, 1961.  

While the veteran could have filed a claim for increase or 
requested a reevaluation of his service-connected disability 
prior to the effective date of the zero percent rating, he 
failed to do so.   Again, the contention raised in this case 
is simply disagreement with how the RO weighed the medical 
evidence of record or applied the regulations at the time of 
the December 1950 and September 1952 rating decisions, which, 
as stated above, cannot constitute a valid CUE claim.  Fugo, 
supra.

The veteran's argument that the RO committed CUE in the prior 
rating decisions because it failed to provide him a VA 
reexamination prior to the effective date of the zero percent 
rating is also without merit.  

This argument is nothing more than an allegation that the RO 
failed to assist the veteran at that time.  This is not a 
valid CUE claim because it is nothing more than an assertion 
regarding the duty to assist or an alleged failure to assist 
the appellant.  An alleged failure in the duty to assist 
cannot serve as a basis for a claim of CUE.  Dixon v. Gober, 
14 Vet. App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994).

Finally, the veteran argues that the VA and private medical 
findings beginning with the VA hospitalization in February 
1972, which reveal he had chronic pulmonary symptoms, shows 
the RO committed CUE in assigning the zero percent rating.  
The veteran argues that his current residual impairment shown 
in the medical evidence was also present at the time the RO 
assigned a 0 percent rating.  

This argument also has no merit.  This argument is based on 
evidence that had been dated and obtained subsequent to the 
November 17, 1961 graduated reduction to zero percent.  This 
evidence was not of record at that time.  The determination 
regarding CUE must be made based on the record and the law 
that existed at the time the decision was made.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 
314.  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

In this case, clear evidence has not been submitted 
demonstrating that the RO failed to consider or disregarded 
the evidence of record at the time the decision was made.  It 
has only been generally contended that a compensation rating 
was warranted on November 17, 1961 without providing clear 
evidence that the RO in fact failed to consider the medical 
evidence or correctly apply the applicable laws and 
regulations at that time.  Therefore, this CUE theory must 
fail.  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the assignment of a zero percent 
rating, effective November 17, 1961, for service-connected 
pulmonary tuberculosis, there is no need to address the issue 
of CUE with respect to this decision on the merits.  Fugo, 
6 Vet. App. at 45.  

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Assignment of a zero percent rating, effective November 17, 
1961, for service-connected pulmonary tuberculosis was not 
CUE; the appeal is denied.  


REMAND

The veteran seeks entitlement to a disability rating in 
excess of 30 percent for residuals of service-connected 
pulmonary tuberculosis with restrictive disease.  At the 
personal hearing, he testified that his disability has 
worsened since the previous VA compensation examination and 
he has not undergone a pulmonary function test.    There also 
appears to be outstanding medical treatment records in 
support of the claim for increase that have not been 
obtained.  

The veteran and his representative have raised a claim for 
service connection for restrictive pulmonary disease and 
chronic obstructive pulmonary disease as secondary to the 
service-connected moderately advanced, inactive pulmonary 
tuberculosis.  

The Rating Schedule provides a minimum permanent 30 percent 
rating for far advanced, inactive pulmonary tuberculosis, 
which was diagnosed at any time while the disease process was 
active.  The Rating Schedule provides a 20 percent rating for 
moderately advanced, inactive pulmonary tuberculosis, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.; otherwise, a 0 percent 
rating is assigned.  The regulations provide that the 
permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  38 C.F.R. § 4.97, 
Diagnostic Codes 6721-6722, Note 2, (2003).  

The Rating Schedule provides that, with respect to rating 
coexisting respiratory conditions, ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  However, in cases protected by the 
provisions of Pub. L. 90-493, the graduated ratings of 50 and 
30 percent for inactive tuberculosis will not be elevated.  
38 C.F.R. § 4.96(a) (2003).  

Public Law 90-493 repealed section 356 of title 38, United 
States Code which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  The use of the protective provisions of Pub. 
L. 90-493 should be mentioned in the discussion portion of 
all ratings in which these provisions are applied.  For 
application in rating cases in which the protective 
provisions of Pub. L. 90-493 apply, the former evaluations 
pertaining to pulmonary tuberculosis are retained in 
38 C.F.R. § 4.97.  38 C.F.R. § 4.96(a) (2003).  

A review of the record reveals that the RO included 
restrictive disease as part of the veteran's service-
connected inactive pulmonary tuberculosis.  The RO has not 
adjudicated the issue of service connection for chronic 
obstructive pulmonary disease.  This issue is inextricably 
intertwined with the issue of an increased rating and the 
issue of entitlement to a TDIU due to service-connected 
disabilities.  

In an April 2003 rating decision, the RO granted service 
connection for generalized anxiety disorder and assigned a 30 
percent evaluation for this disability, effective August 6, 
2002.  The veteran filed a notice of disagreement to the 
effective date assigned for this service-connected 
disability.  The RO has not provided the veteran a statement 
of the case on this issue.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2003) (emphasis added).  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC should request veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
residuals of his inactive pulmonary 
tuberculosis, restrictive lung disease, 
chronic obstructive pulmonary disease, 
and any other respiratory disorder.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained the VBA AMC should notify 
veteran of such and described the efforts 
used in requesting these records.  

2.  After completion of # 1, the VBA AMC 
should arrange for a VA examination with 
the appropriate VA medical facility to 
determine the nature and severity of the 
residuals associated with the service-
connected inactive pulmonary tuberculosis 
with restrictive lung disease.  This 
should include a pulmonary function test, 
which contains results sufficient to 
address the rating criteria contained in 
Diagnostic Codes 6604 and 6845.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the veteran's service-connected 
disability, i.e., inactive pulmonary 
tuberculosis, include any other 
respiratory impairment apart from 
restrictive lung disease, and if so, what 
are these respiratory disorders?  
Specifically, does the veteran have 
chronic obstructive pulmonary disease and 
is it secondary to his service-connected 
inactive pulmonary tuberculosis or 
otherwise related to any incident or 
event of active service?  Is the veteran 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disability?  The examiner should also 
comment on the effect that any 
nonservice-connected disability has on 
the veteran's ability to secure or follow 
a substantially gainful occupation.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

3.  The VBA AMC must issue the veteran a 
statement of the case on the issue of an 
earlier effective date for service 
connection for generalized anxiety 
disorder.  The VBA AMC should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

4.  Should this veteran file a timely 
substantive appeal the VBA AMC should 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should any 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and provide the veteran a 
reasonable opportunity to respond.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should adjudicate the 
issue of service connection for chronic 
obstructive pulmonary disease, which is 
claimed secondary to the service-
connected inactive pulmonary 
tuberculosis.  The VBA AMC should 
readjudicate the issues of entitlement to 
a disability rating in excess of 30 
percent for residuals of service-
connected pulmonary tuberculosis and 
entitlement to a TDIU due to service-
connected disabilities.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



